Title: From George Washington to James Duane, 19 February 1781
From: Washington, George
To: Duane, James


                        
                            Dear Sir,
                            New Windsor 19th Feby 1781
                        
                        The recpt of your letter of the 29th Ulto, and of a former by the Marqs De la Fayette I have the honor to
                            acknowledge and to return you my thanks for them.
                        The contents of that of the 29th are very important. it presents a fair field, capable of yielding an
                            abundant harvest if it is well improved—Skilful labourers are all that are wanting, & much depends upon a
                            judicious choice of them. Men of abilities at the head of the respective departments, will soon introduce system order and
                            oeconomy, our affairs, consequently, will put on a different aspect—but not unless Congress is vested with, or will assume
                            greater powers than they exert at present—and will dispense them freely, upon general principles, to the Ministers of
                            State.
                        But for the assurance you give me of being soon at Hd Quartrs I would go more into detail on the several
                            important points of your letter. I will, under the expectation of it, defer the pleasure of a further converse on these
                            matters till I see you—I cannot close my letter, however, without expressing the joy I feel at the completion of the
                            Federal union, & that Virginia has relinquished her claim to the Lands west of Ohio—The first, I trust, will
                            enable Congress to speak with decision—The other will heal differences & contribute to our funds. as there is no finer
                            Country in the known world than is incircled by the Ohio, Mississipi, and Great Lakes. A few days ago I was on the eve of
                            a journey to Rhode Island—some important matters delayed it & now the time of my setting off is precarious. Mrs
                            Washingtonn, and the rest of the family, salute you cordially. with sentiments of the greatest esteem & regard I am
                            Dr Sir Yr Most Obedt Servt
                        
                        
                            Go: Washington
                        
                    